Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

1.) Foreign Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

2.) Information Disclosure Statement
The information disclosure statement (IDS) submitted on 03/02/21 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

3.) Response to Arguments
Applicant’s arguments, see Pages 14-15, filed 04/24/22, with respect to the incorporation of the prior indicated allowable subject matter from the last Office Action (01/26/22) into independent claims 11-16 and 27-38 have been fully considered and are persuasive.  In view of the amendments to the claims, claims 11-16 and 27-38 are in condition for allowance. 

4.) Allowable Subject Matter
Claims 11-16 and 27-38 are allowed.

The following is an examiner’s statement of reasons for allowance: 

In regard to independent Claim 11, the closest prior-art of record fails to teach or reasonably disclose the combination of the limitations to the claim that includes, “An electronic device comprising:
a processor; and 
a memory storing a program which, when executed by the processor, causes the electronic device to
	in a case where capturing of an image of the first capturing range is not performed, start capturing of an image of the first capturing range in response to an operation on the first position,
	in a case where capturing of an image of the first capturing range is performed, end the capturing of an image of the first capturing range in response to an operation on the first position,
	in response to an operation on a second position on a side, which is oriented in a second direction different from the first direction, of the electronic device, capture an image of the second capturing range by the at least one image sensor,
	in a case where capturing of an image of the second capturing range is not performed, start capturing of an image of the second capturing range in response to an operation on the second position, and
	in case where capturing of an image of the second capturing range is performed, end the capturing of an image of the second capturing range in response to an operation on the second position.”

	With regard to independent Claim 12, the closest prior-art of record fails to teach or reasonably disclose the combination of the limitations to the claim that includes, “An electronic device comprising:
	a processor: and
	a memory storing a program which, when executed by the processor, causes the electronic device to
	in response to an operation on a second position on a side, which is oriented in a second direction different from the first direction, of the electronic device, capture an image of the second capturing range by the at least one image sensor, and
	in a case where an operation on the first position and an operation on the second position are performed together, perform capturing of an image of the first capturing range together with capturing of an image of the second capturing range, and record a single image in which the captured image of the first capturing range and the captured image of the second capturing range are combined.”

	Regarding independent Claim 13, the closest prior-art of record fails to teach or reasonably disclose the combination of the limitations to the claim that includes, “An electronic device comprising:
	a processor; and 
	a memory storing a program which, when executed by the processor, causes the electronic device to
	in response to an operation on a second position on a side, which is oriented in a second direction different from the first direction, of the electronic device, capture an image of the second capturing range by the at least one image sensor, and 
	in a case where an operation on the first position and an operation on the second position are performed in succession, perform capturing of an image of the first capturing range and capturing of an image of the second capturing range in succession, and record a single image in which the captured image of the first capturing range and the captured image of the second capturing range are combined.”

	In regard to independent Claim 14, the closest prior-art of record fails to teach or reasonably disclose the combination of the limitations to the claim that includes, “An electronic device comprising:
	a processor; and 
	a memory storing a program which, when executed by the processor, causes the electronic device to
	in response to an operation on a second position on a side, which is oriented in a second direction different from the first direction, of the electronic device, capture an image of the second capturing range by the at least one image sensor, 
	in a case where capturing of an image of the first capturing range is not performed, start capturing of an image of the first capturing range in response to an operation on the first position, 
	in a case where capturing of an image of the second capturing range is not performed, start capturing of an image of the second capturing range in response to an operation on the second position, and
	in a case where capturing of an image of the first capturing range and capturing of an image of the second capturing range are performed together, end both the capturing of an image of the first capturing range and the capturing of an image of the second capturing range in response to an operation on the first position or the second position.” 

	With regard to independent Claim 15, the closest prior-art of record fails to teach or reasonably disclose the combination of the limitations to the claim that includes, “An electronic device comprising:
	a processor; and 
	a memory storing a program which, when executed by the processor, causes the electronic device to
in response to an operation on a second position on a side, which is oriented in a second direction different from the first direction, of the electronic device, capture an image of the second capturing range by the at least one image sensor, wherein
the electronic device further comprises:
a first light source configured to notify that capturing of an image of the first capturing range is performed; and 
a second light source configured to notify that capturing of an image of the second capturing range is performed,
the first light source is located at a position visible from a side corresponding to the first capturing range, and 
the second light source is located at a position visible from a side corresponding to the second capturing range.”

Regarding independent Claim 16, the closest prior-art of record fails to teach or reasonably disclose the combination of the limitations to the claim that includes, “An electronic device comprising:
	a processor; and 
	a memory storing a program which, when executed by the processor, causes the electronic device to
in response to an operation on a second position on a side, which is oriented in a second direction different from the first direction, of the electronic device, capture an image of the second capturing range by the at least one image sensor, wherein
the electronic device further comprises:
a first light source configured to notify that capturing of an image of the first capturing range is perform; and 
a second light source configured to notify that capturing of an image of the second capturing range is performed,
the first light source is located at a position visible from a side opposite to the first capturing range, and 
the second light source is located at a position visible from a side opposite to the second capturing range.”
With regard to independent Claim 27, the closest prior-art of record fails to teach or reasonably disclose the combination of the limitations to the claim that includes, “A method for use in an electronic device including at least one image sensor configured to be able of capturing an image of a first capturing range and an image of a second capturing range different from the first capturing range, comprising the steps of:
	in a case where capturing of an image of the first capturing range is not performed, starting capturing of an image of the first capturing range in response to an operation on the first position,
	in a case where capturing of an image of the first capturing range is performed, ending the capturing of an image of the first capturing range in response to an operation on the first position,
	in response to an operation on a second position on a side, which is oriented in a second direction different from the first direction, of the electronic device, capturing an image of the second capturing range by the at least one image sensor,
	in a case where capturing of an image of the second capturing range is not performed, starting capturing of an image of the second capturing range in response to an operation on the second position, and
	in case where capturing of an image of the second capturing range is performed, ending the capturing of an image of the second capturing range in response to an operation on the second position.”

	Regarding independent Claim 28, the closest prior-art of record fails to teach or reasonably disclose the combination of the limitations to the claim that includes, “A non-transitory computer readable medium that stores a program, wherein the program causes a computer to execute a method for use in an electronic device including at least one image sensor configured to be able of capturing an image of a first capturing range and an image of a second capturing range different from the first capturing range, comprising the steps of:
	in a case where capturing of an image of the first capturing range is not performed, starting capturing of an image of the first capturing range in response to an operation on the first position,
	in a case where capturing of an image of the first capturing range is performed, ending the capturing of an image of the first capturing range in response to an operation on the first position,
	in response to an operation on a second position on a side, which is oriented in a second direction different from the first direction, of the electronic device, capturing an image of the second capturing range by the at least one image sensor,
	in a case where capturing of an image of the second capturing range is not performed, starting capturing of an image of the second capturing range in response to an operation on the second position, and
	in case where capturing of an image of the second capturing range is performed, ending the capturing of an image of the second capturing range in response to an operation on the second position.”

	With regard to independent Claim 29, the closest prior-art of record fails to teach or reasonably disclose the combination of the limitations to the claim that includes, “A method for use in an electronic device including at least one image sensor
configured to be able of capturing an image of a first capturing range and an image of a second capturing range different from the first capturing range, comprising the steps of: 
	in response to an operation on a second position on a side, which is oriented in a second direction different from the first direction, of the electronic device, capturing an image of the second capturing range by the at least one image sensor, and 
	in a case where an operation on the first position and an operation on the second position are performed together, performing capturing of an image of the first capturing range together with capturing of an image of the second capturing range, and recording a single image in which the captured image of the first capturing range and the captured image of the second capturing range are combined.”

	In regard to independent Claim 30, the closest prior-art of record fails to teach or reasonably disclose the combination of the limitations to the claim that includes, “A non-transitory computer readable medium that stores a program, wherein
the program causes a computer to execute a method for use in an electronic device including at least one image sensor configured to be able of capturing an image of a first capturing range and an image of a second capturing range different from the first capturing range, comprising the steps of:
	
	in response to an operation on a second position on a side, which is oriented in a second direction different from the first direction, of the electronic device, capturing an image of the second capturing range by the at least one image sensor, and
	in a case where an operation on the first position and an operation on the second position are performed together, performing capturing of an image of the first capturing range together with capturing of an image of the second capturing range, and recording a single image in which the captured image of the first capturing range and the captured image of the second capturing range are combined.”

	With regard to independent Claim 31, the closest prior-art of record fails to teach or reasonably disclose the combination of the limitations to the claim that includes, “A method for use in an electronic device including at least one image sensor
configured to be able of capturing an image of a first capturing range and an image of a second capturing range different from the first capturing range, comprising the steps of:
	in response to an operation on a second position on a side, which is oriented in a second direction different from the first direction, of the electronic device, capturing an image of the second capturing range by the at least one image sensor, and
	in a case where an operation on the first position and an operation on the second position are performed in succession, performing capturing of an image of the first capturing range and capturing of an image of the second capturing range in succession, and recording a single image in which the captured image of the first capturing range and the captured image of the second capturing range are combined.”

	Regarding independent Claim 32, the closest prior-art of record fails to teach or reasonably disclose the combination of the limitations to the claim that includes, “A non-transitory computer readable medium that stores a program, wherein
the program causes a computer to execute a method for use in an electronic device including at least one image sensor configured to be able of capturing an image of a first capturing range and an image of a second capturing range different from the first capturing range, comprising the steps of:
	in response to an operation on a second position on a side, which is oriented in a second direction different from the first direction, of the electronic device, capturing an image of the second capturing range by the at least one image sensor, and 
	in a case where an operation on the fist position and an operation on the second position are performed in succession, performing capturing of an image of the first capturing range and capturing of an image of the second capturing range in succession, and recording a single image in which the captured image of the first capturing range and the captured image of the second capturing range are combined.”

	In regard to independent Claim 33, the closest prior-art of record fails to teach or reasonably disclose the combination of the limitations to the claim that includes, “A method for use in an electronic device including at least one image sensor configured to be able of capturing an image of a first capturing range and an image of a second capturing range different from the first capturing range, comprising the steps of:
	in response to an operation on a second position on a side, which is oriented in a second direction different from the first direction, of the electronic device, capture an image of the second capturing range by the at least one image sensor, 
	in a case where capturing of an image of the first capturing range is not performed, starting capturing of an image of the first capturing range in response to an operation on the first position, 
	in a case where capturing of an image of the second capturing range is not performed, starting capturing of an image of the second capturing range in response to an operation on the second position, and
	in a case where capturing of an image of the first capturing range and capturing of an image of the second capturing range are performed together, ending both the capturing of an image of the first capturing range and the capturing of an image of the second capturing range in response to an operation on the first position or the second position.” 

	With regard to independent Claim 34, the closest prior-art of record fails to teach or reasonably disclose the combination of the limitations to the claim that includes, “A non-transitory computer readable medium that stores a program, wherein the program causes a computer to execute a method for use in an electronic device including at least one image sensor configured to be able of capturing an image of a first capturing range and an image of a second capturing range different from the first capturing range, comprising the steps of:
	in response to an operation on a second position on a side, which is oriented in a second direction different from the first direction, of the electronic device, capture an image of the second capturing range by the at least one image sensor, 
	in a case where capturing of an image of the first capturing range is not performed, starting capturing of an image of the first capturing range in response to an operation on the first position, 
	in a case where capturing of an image of the second capturing range is not performed, starting capturing of an image of the second capturing range in response to an operation on the second position, and
	in a case where capturing of an image of the first capturing range and capturing of an image of the second capturing range are performed together, ending both the capturing of an image of the first capturing range and the capturing of an image of the second capturing range in response to an operation on the first position or the second position.” 

	In regard to independent Claim 35, the closest prior-art of record fails to teach or reasonably disclose the combination of the limitations to the claim that includes, “A method for use in an electronic device including at least one image sensor configured to be able of capturing an image of a first capturing range and an image of a second capturing range different from the first capturing range, a first light source, and a second light source, comprising the steps of:
	in response to an operation on a second position on a side, which is oriented in a second direction different from the first direction, of the electronic device, capture an image of the second capturing range by the at least one image sensor, 
notifying that capturing of an image of the first capturing range is performed, by the first light source, and 
notifying that capturing of an image of the second capturing range is performed, by the second light source, wherein
the first light source is located at a position visible from a side corresponding to the first capturing range, and 
the second light source is located at a position visible from a side corresponding to the second capturing range.”

	With regard to independent Claim 36, the closest prior-art of record fails to teach or reasonably disclose the combination of the limitations to the claim that includes, “A non-transitory computer readable medium that stores a program, wherein the program causes a computer to execute a method for use in an electronic device including at least one image sensor configured to be able of capturing an image of a first capturing range and an image of a second capturing range different from the first capturing range, a first light source, and a second light source, comprising the steps of:
in response to an operation on a second position on a side, which is oriented in a second direction different from the first direction, of the electronic device, capture an image of the second capturing range by the at least one image sensor, 
notifying that capturing of an image of the first capturing range is performed, by the first light source, and 
notifying that capturing of an image of the second capturing range is performed, by the second light source, wherein
the first light source is located at a position visible from a side corresponding to the first capturing range, and 
the second light source is located at a position visible from a side corresponding to the second capturing range.”

	Regarding independent Claim 37, the closest prior-art of record fails to teach or reasonably disclose the combination of the limitations to the claim that includes, “A method for use in an electronic device including at least one image sensor configured to be able of capturing an image of a first capturing range and an image of a second capturing range different from the first capturing range, a first light source, and a second light source, comprising the steps of:
	in response to an operation on a second position on a side, which is oriented in a second direction different from the first direction, of the electronic device, capture an image of the second capturing range by the at least one image sensor, 
notifying that capturing of an image of the first capturing range is performed, by the first light source, and 
notifying that capturing of an image of the second capturing range is performed, by the second light source, wherein
the first light source is located at a position visible from a side opposite to the first capturing range, and 
the second light source is located at a position visible from a side opposite to the second capturing range.”

	With regard to independent Claim 38, the closest prior-art of record fails to teach or reasonably disclose the combination of the limitations to the claim that includes, “A non-transitory computer readable medium that stores a program, wherein the program causes a computer to execute a method for use in an electronic device including at least one image sensor configured to be able of capturing an image of a first capturing range and an image of a second capturing range different from the first capturing range, a first light source, and a second light source, comprising the steps of:
in response to an operation on a second position on a side, which is oriented in a second direction different from the first direction, of the electronic device, capture an image of the second capturing range by the at least one image sensor, 
notifying that capturing of an image of the first capturing range is performed, by the first light source, and 
notifying that capturing of an image of the second capturing range is performed, by the second light source, wherein
the first light source is located at a position visible from a side opposite to the first capturing range, and 
the second light source is located at a position visible from a side opposite to the second capturing range.”


	The following are the closest prior-art of record:

	Hsiang et al. (US Pub No.: 2015/0365596A1) disclose a camera device. A housing includes a first portion, a second portion and a curved portion disposed between the first portion and the second portion and including a curved surface. The lens is disposed on an end surface of the housing. The image sensor is coupled to the lens for obtaining image data captured by the lens. The first input unit is disposed on the curved surface and provided as a first input interface for a user. The grip sensor is disposed on the first portion for sensing whether the first portion is held by the user. The lens and the image sensor operate in a sleep mode by default to reduce power consumption. When the grip sensor senses that the first portion is held by the user, the grip sensor generates a sensing signal to wake up the lens and the image sensor.

	Kajiwara (US Pub No.: 2019/0306419A1) disclose an input apparatus for inputting a diagnosis result of a diagnosis target detectable for a structure includes circuitry configured to display a spherical image captured for the structure on a screen, receive an input of a position of the diagnosis target in the spherical image, store position information indicating the received position of the diagnosis target in the spherical image in a memory, display, on the screen, the spherical image and a diagnosis information input field used for inputting diagnosis information of the diagnosis target, receive an input of the diagnosis information of the diagnosis target input via the diagnosis information input field, and store the diagnosis information and the position information indicating the received position of the diagnosis target in the spherical image, in the memory in association with each other. The image capture apparatus includes, for example, a housing having a substantially rectangular shape, and imaging lenses 20a and 20b, in which the imaging lens 20a is provided on a first surface of the housing and the imaging lens 20b is provided on a second surface of the housing, which is an opposite position corresponding to a position of the imaging lens 20a.

	However, none of the above references, either alone or in combination with the other prior-art of record, sufficiently teach the combination of the underlined limitations to the above claims. 


Conclusion
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PRITHAM DAVID PRABHAKHER whose telephone number is (571)270-1128. The examiner can normally be reached Monday to Friday 8:00 am to 5:00 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lin Ye can be reached on 5712728597. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





Pritham David Prabhakher
Patent Examiner
Pritham.Prabhakher@uspto.gov
/PRITHAM D PRABHAKHER/Primary Examiner, Art Unit 2697